The Court having determined that certification was improvidently granted; It is ORDERED that the within appeal be and hereby is dismissed. O’Hern, J., dissents from this Order. He believes that on a motion to dismiss under R. 4:37-2(b), viewing the evidence most favorably to plaintiff, plaintiff had clearly established a consumer claim for breach of warranty under 15 U.S.C.A. 2304(a)(4) of the Magnuson-Moss Warranty Act. Dismissal of his claim was error calling for the supervision of this Court under R. 2:12-4. (See 91 N.J. 530)